MEMORANDUM **
Patrick Lloyd appeals the district court’s denial of his writ of habeas corpus for an alleged Confrontation Clause violation. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Lloyd’s claim was exhausted and is not procedurally barred.1 The California Supreme Court’s denial of a state habeas petition by citing In re Waltreus2 is not a dismissal based on procedural grounds.3
The trial court’s admission of pretrial testimony despite limitations on defense cross-examination did not run contrary to, nor was it an unreasonable application of, Supreme Court precedent existing at the time of the state court’s decision.4 Lloyd relies on Delaware v. Van Arsdall,5 and Davis v. Alaska,6 cases in which the failure to allow cross-examination violated the Confrontation Clause by depriving the jury of facts necessary for its credibility determination.7 This case is distinguishable because the jury heard all of the facts that the foreclosed line of cross-examination would have disclosed and consequently the jury was not deprived of any facts upon which to base its credibility determination.8 The Confrontation Clause demands no more than this. Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Coleman v. Thompson, 501 U.S. 722, 732, 735 n. 1, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991).


. 62 Cal.2d 218, 42 Cal.Rptr. 9, 397 P.2d 1001 (Cal.1965).


. See Hill v. Roe, 321 F.3d 787, 789 (9th Cir.2003).


. See 28 U.S.C. § 2254(d); Clark v. Murphy, 331 F.3d 1062, 1069 (9th Cir.2003). At the time of the state court decision in this case, the Supreme Court had not yet decided Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). Consequently, Crawford has no bearing on this case.


. 475 U.S. 673, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986).


. 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1973).


. See Van Arsdall, 475 U.S. at 679, 106 S.Ct. 1431; Davis, 415 U.S. at 318, 94 S.Ct. 1105.


. See Van Arsdall, 475 U.S. at 679, 106 S.Ct. 1431.